 In the Matter of CONSOLIDATED CIGAR CORPORATIONandCIGAR MAKERS'INTERNATIONAL UNION OF AMERICA, LOCAL No. 85Case No. ' C-858.Decided November 2, 1939CigarManufacturing Industry-Interference, Restraint, and Coercion:anti-union statements by supervisory employees-UnitAppropriate for CollectiveBargaining:production, maintenance and shipping employees exclusive of super-visory and clerical employees ; reliance upon agreement of parties to such unitas expressed in agreement for consentelection-Representatives:proof of choiceconsentelection-' Collective Bargaining:refusal of : by refusing to enter intocontractual relationship with the union for any employees except members oftheUnion-Discrimination:charges of, dismissed.Mr. Richard J. HickeyandMr. Will Maslow,for the Board.Maass ct Davidson,byMr. Herbert H. Maass,andMr. Monroe L.Friedman,of New York City, for the respondent.Mr. Maurice Simons,of New York City, andMr. Louis I. Oberg,ofWashington, D. C., for the Union.Mr. TT'illiam B. Barton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Cigar Makers'InternationalUnion of America, Local No. 85, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Second Region (New York City),issued its complaint dated April 8, 1938, against Consolidated CigarCorporation,,- Poughkeepsie, New York, herein called the respondent.alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint accompanied by notice of hearing were duly servedupon the respondent and the Union.,-Incorrectly designated in the complaint as "Consolidated Cigar Corporation,Incorpo-rated."The complaint was amended at the hearing.17 N. L.R. B., No. 13.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the unfair labor practices the complaint alleged insubstance that the respondent discharged and refused to employ twonamed employees because they had joined and assisted the Union;that the respondent refused to bargain collectively with the Unionas the exclusive representative of the production employees of therespondent, although the Union had been designated by a majorityof said employees as their representative for the purpose of collectivebargaining and said employees constituted an appropriate bargainingunit; and that by the foregoing and other actions and remarksderogatory to the Union the respondent interfered with, restrainer' 1,and coerced it employees in the exercise of their right to self-organ,,-zation and to lY.°rcollectively through repi;ese ,ftzt: es of theirown choosing.On April 30, 1938, the respondent filed its answerdenying the commission of the alleged unfair labor practices anddenying, for lack of knowledge, that the Union represented a majorityof its employees at any of.the times alleged in the complaint.Pursuant to notice, a hearing was held in Poughkeepsie, NewYork, on June 23 and 24, 1938, before Wright Clark, the TrialExaminer duly designated by the Board. The Board and the re-spondent were represented by counsel.Except as hereinafter notedthe parties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.During the course of thehearing the respondent renewed a motion, previously filed by it, todismiss certain allegations in the amended charges and in the com-plaint and to strike certain allegations therefrom.The Trial Ex-aminer denied the motion.He also made rulings on other motionsand objections to the admission of evidence.The Board has re-viewed the foregoing rulings of the Trial Examiner and except ashereinafter set forth, finds that no prejudicial errors were committed.The rulings are hereby affirmed.On August 23, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andthe Union.He found that the respondent had engaged in unfairlabor practices affecting commerce, within the meaning of- Section8 (1), (3), and (5) and Section 2 (6) and (7) of the Act and accord-ingly recommended that the respondent cease and desist from en-gaging in the unfair labor practices and that upon request it proceedto bargain collectively with the Union; that the respondent reinstateFrank Dzielecki and Carmelo Musmerci, with back pay, to theirformer positions ; and that it take certain other action to remedy thesituation brought about by the unfair labor practices. ' Subsequentlythe respondent filed exceptions to the Intermediate Report, includingan exception to a ruling of the Trial Examiner whereby he refused CONSOLIDATED CIGAR CORPORATION219at the above hearing to allow the respondent to call the Board'sattorney, Richard J. Hickey, as a witness.2On December 15, 1938,the respondent filed a brief in support of its exceptions.Pursuant to notice a hearing for the purpose of oral argumentwas held before the Board in Washington, D. C., on December 15,1938.Both the respondent and the Union appeared by counsel andparticipated in the hearing.On January 18, 1939, the Board, afterconsidering the exceptions and the brief filed by the respondent, andacting pursuant to Article II, Section 36, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued an orderreopening the record in order to allow the respondent to examineRichard J. Hickey and "for the taking of further evidence."Pursuant to notice duly served upon the parties, a further hearingwas held in Poughkeepsie, New York, on April 10 and 11, 1939, be-f ore A. Bruce Hunt, the Trial Examiner duly designated by theBoard.The Board and the respondent were represented by. counseland participated in the hearing.Full opportunity to be heard, toexamine , and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.The respondent ex-amined Hickey a and was also given opportunity to cross-examinewitnesses who testified for the Board at the first hearing.'Duringthe course of the hearing the respondent again moved to dismiss theamended charges and portions of the, complaint.The Trial Exam-iner denied the motions.The Trial Examiner also made rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner at the secondhearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed except in so far as the Trial Examinerdenied the respondent's motions to dismiss those allegations in thecomplaint which alleged that Frank Dzielecki and Carmelo Musmercihad been discharged for joining and assisting the Union.Those mo-2The respondent's counsel at this hearing, after three witnesses for the Board hadtestified,withdrew from the hearing when the Trial Examiner refused to order Hickeyto take the witness stand after being called by the respondent.The remainder of thehearing on June 23 and 24, 1938,was conducted without participation therein by therespondent.8 The examination of Hickey concerned an interview had by him prior to the first hear-ing,with one Mary Campion,an employee of the respondent and a prospective witness.According to an affidavit made by her on June 27,1938,Hickey had told her at the timeof the above interview,in reply to a statement by her that she "had nothing against"the respondent or Klein, the factory superintendent,that"the Union was going to getin the factory . ..and . . . it would be too late then that I would not have a chanceand that I would be out of a job . . . At the secondhearing MaryCampion was calledby the respondent as a witness,but failedto testify that Hickeyhad made the abovestatement.Hickey,in his testimony,denied having made such a statement.* The respondent thus cross-examined nine witnesses who testified for the Board at thefirsthearing.Frank Dzielecki,hereinaftermentioned.was not cross-examined by therespondent because he had died on January 31,1939.Since the allegations of thecomplaint concerning him are dismissed,the respondent has not been prejudiced. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions are hereby granted, in accordance with the decision and orderhereinafter made.On June 29, 1939, the Board issued an order vacating and settingaside the Intermediate Report issued after the above hearing onJune 23 and 24, 1938, and directing that no Intermediate Report beissued in the further hearing held on April 10 and 11, 1939. TheBoard, acting pursuant to Article II, Section 38 (d), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,further ordered that Proposed Findings of Fact, Proposed Conclu-sions of Law, and a Proposed Order be issued, and that the parties begiven the right within ten (10) days from the receipt thereof to fileexceptions, to request oral argument before the Board, and to requestpermission to file a brief with the Board.On August 25, 1939, the Board issued Proposed Findings, Pro-posed Conclusions of Law and a Proposed Order. Thereafter therespondent and the Union filed exceptions to the Proposed Findings,Proposed Conclusions of Law and Proposed Order, and also filedbriefs in support of their exceptions.Pursuant to notice a hearing was held before the Board on October10, 1939, for the purpose of oral argument.The respondent and theUnion were represented at the hearing and both participated in theargument.The Board has considered the exceptions to the Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order, and thebriefs in support thereof, and in so far as the exceptions are incon-sistent with the findings, conclusions, and order set forth below, findsno merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation having its principal officeand place of business in New York City, is engaged in the manufac-ture, sale, and exportation of cigars. It owns the entire capital stockof another cigar manufacturing company, G. H. P. Cigar Company,Inc.These two companies own factories in Pennsylvania, New York,and New Jersey, and warehouses in Connecticut and Pennsylvania.They also lease certain property in Pennsylvania, Florida, PortoRico, Connecticut and various other parts of New England.The re-spondent employs a force of 139 salesmen who solicit orders through-out practically the entire United States.The respondent and theG. H. P. Cigar Company, Inc., spent approximately $4,145,000 forraw materials in 1937 and approximately 70 per cent of that expendi- CONSOLIDATED CIGAR CORPORATION221ture was for raw materials for the respondent. Sales of the respond-ent in 1937 were approximately $5,300,000.This proceeding is concerned only with the respondent's factory inPoughkeepsie, New York, where it manufactures cigars.Tobaccoused in this factory is procured from points outside of New York ex-cept for such quantities as may be shipped to the Poughkeepsiefactory after having first been stored in New York warehouses ofthe respondent.Eighty per cent of the finished products of thisfactory are shipped to points outside the State of New York.H. THE ORGANIZATION INVOLVEDCigar Makers' International Union of America, Local No. 85, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the respondent in its Pough-keepsie,New York, factory except foremen and other employees insupervisory positions.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union began organizational activity among the employees inthe respondent's Poughkeepsie factory in August 1937.The respond-ent thereupon began an active campaign to discourage its employeesfrom joining or maintaining membership in the Union.JuliusKlein, superintendent of the factory, was among thoserepresentatives of the respondent who engaged in this campaign bymaking various remarks derogatory to the Union.Soon afterOctober 6, 1937,6 Klein called Mary Elizabeth. Peters, treasurer ofthe Union and an employee of the respondent, to his office.He cau-tioned her not to tell anybody about the meeting.He then pro-ceeded to tell Peters that it was through his efforts that the ex-aminers had been given pay for holidays and vacations.He thenadded, "Now, the fellows have turned around against me and joinedtheUnion."He further stated that "he figured the fellows hadturned around and kicked him in the pants when he wasn't looking,so he said that he discontinued their holiday pay and vacationmoney . . ." Klein admitted in his testimony that the foregoingconversation took place and testified, ". . . I thought it was justnot the right thing to do the things they did after me getting themthe vacation."5The witness testified that this conversation occurred Immediately after the election.The election was held on October 6, 1937, and is discussed in Section "IIIB" infra. 222.DECISIONS OF NATIONAL LABOR RELATIONS BOARDSophie Digilio, an employee of the respondent, also testified to re-marks by Klein designed to discourage the Union. Soon after unionorganization had started Digilio one day during the lunch hour andoutside the factory obtained a written application for union mem-bership from Helen Kusmiesnzk, another employee.After these em-ployees returned to the factory, Mrs. Decker, a forelady, learned ofthe incident and told Klein. Immediately thereafter Klein askedDigilio to return Kuslniesnzk's application card.Klein admittedthis incident, but excused his conduct because "Sophie threatenedHelen-told her that unless she signed the car (sic) she wouldbeat her up."Digilio, however, denied that she had forced Kus-miesnzk to sign the card.The respondent did not call Helen Kus-miesnzk or Decker to testify in corroboration of Klein.Under thecircumstances we credit Digilio's testimony regarding the incident.Raymond V. Murray, an employee in the filler. department,e alsotestified to similar acts of hostility to the Union by Klein.One dayprior to the election of October 6, 1937, hereinafter discussed, Mur-ray was returning to work after his lunch hour during which he hadbeen giving out union application cards.According to Murray,Klein stopped him and said, "I heard you have nothing else to dobut pass out card- to get members for the union . . . You are adamn fool . . . It will never do you a damn bit of good . . .I will remember you, my boy."Klein did not deny having madethese remarks and we accept Murray's testimony as true.Helena Marcy, another employee who had worked eight years forthe respondent prior to September 1937 when she quit work volun-tarily, testified that just before she quit, Klein, in her presence saidto one Perilla, a foreman, "They think they are doing a smart thingby having this union, but they will learn their lesson.The samething will happen to them as to the Blue Ribbon Dyeing Company.The union is nothing but racketeers and gangsters, and they willtake their money and skip town just as they did to the Blue Ribbon."Neither Klein nor Perilla denied that the former had made this state-ment.We find that Klein made the statement attributed to him byMarcy.Mary Elizabeth Peters, mentioned above, testified that two fore-men in the automatic department, Louis Aiello and one Bailey, bothadvised her after the election of October 6, 1937, against having anyconnection with the Union.Bailey told her that "the union menwere nothing but a bunch of racketeers," and advised her that hehad once joined a union, "but nothing ever came of it.He said thatunions were no darned good."Neither Aiello nor Bailey was called6 At one point erroneously referred to in the transcript as the billing department. CONSOLIDATEDCIGAR CORPORATION223to testify by the respondent and we find that they engaged in theactivity above attributed to them.Moritz Boesch, chief mechanic for the respondent, also undertookto discourage the activity of Peters in the Union.He told her afterOctober 6, 1937, that if she would quit the Union about 50 othergirlswould also quit.Boesch also at the time showed Peters blue-prints of a proposed addition to the Poughkeepsie plant.He statedthat "the reason why they were not having the annex built to ourfactory was because of union activity in the shop."Boesch did notdeny in his testimony the substantial accuracy of the conversation asrelated above, but stated that he engaged in such conversation againstthe instructions of the respondent, that supervisory employees werenot to discuss union matters with the employees.We find thatBoesch engaged in the activity above attributed to him and thatthe respondent is chargeable with his conduct.His contention thatsuch activity was against express instructions cannot excuse therespondent.7We find that the respondent, by the conduct and remarks of itssupervisory employees as detailed above, has interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The refusal to bargain1.The appropriate unitThe complaint alleges that production employees exclusive ofsupervisory employees at the respondent's Poughkeepsie plant con-stitute a unit appropriate for the purposes of collective bargaining.The respondent in its answer denies the appropriateness of the aboveunit, but at the hearing offered no proof in support of its denial.On September 28, 1937, after the respondent had challenged thestatus of the Union as bargaining representative of its employees onthe ground that the Union had not been designated by a majority ofthe employees, the respondent and the Union agreed in writing thatthe issue might be resolved through a consent election to be con-ducted by the Regional Director.The election was held on October6, 1937.Pursuant to the terms of the above agreement those eligibleto vote were "all factory employees, including maintenance andshipping employees, excluding foremen and clerks."Neither the7Matter of Swift & Company, a corporationandAmalgamated Meat Cutters and ButcherWorkmen of North America, Local No. 641, and United Packing House Workers LocalIndustrial Union No. 300,7 N. L. R. B. 269, order modifiedand, asmodified, enforced inSwift &Company Y. National Labor Relations Board,respondent, 106 F. (2d) 87 (C. C. A.10th). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent nor the Union questions the appropriateness of the unitin which the election was conducted.We have held in numerouscases where the parties in interest themselves have agreed upon aspecified unit as appropriate for collective bargaining, that it waswithin the exercise of our discretion to find such a unit an appropriateone to effectuate the policies of the Act."We are of the opinion thata similar principle obtains here where the parties have consented tothe holding of an election by the Regional Director in a stated unit.The exclusion of foremen and clerks was in consonance with ourusual practice.While the complaint described the group of em-ployees within the appropriate unit as production employees, it isclear from the character of the organization carried on by the Unionamong the plant employees, that the term should not be interpretedstrictly but should be accorded its broad meaning of including equallyother employees, such as maintenance and shipping employees.9We find that all production, maintenance, and shipping employeesin the respondent's Poughkeepsie plant, exclusive of supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit insures to employees of therespondent the full benefit of their right to self-organization andcollective bargaining and otherwise effectuates the policies of theAct.2.Representation by the Union of the majority in the appropriateunitIt is alleged in the complaint that on or about October 10, 1937,and at all times thereafter, the respondent refused to bargain withtheUnion through its duly authorized representative.That theUnion represented a majority of the respondent's employees is estab-lished by the vote in the election mentioned above, held by theRegional Director on October 6, 1937, pursuant to the agreementbetween the parties. In that election, of 369 of the respondent'semployees in the appropriate unit 224 of them voted in favor ofthe Union.We find that on October 6, 1937, and at all times thereafter, theUnion was the duly designated representative of the majority ofthe employees in the appropriate unit, and pursuant to Section 9 (a)of the Act, was on that date and at all times thereafter has beenthe exclusive representative of all the employees in such unit forBMatter of Lone Star Bag and Bagging CompanyandTextileWorkers OrganizingCommittee,8N.L.R. ,B. 244;Matter of North River Coal and Wharf CompanyandInland Boatmen'sUnion of the Atlantic and Gulf,8 N.L. R. B. 146;Matter of HarrySchwartz Yarn Co., Inc.andTextileWorkers Organizing Committee,12 N. L. R. B. 1139OMatter of Harry Schwartz Yarn Co.,Inc.,andTextileWorkers Organizing Committee,12 N. L. R. B. 1139. CONSOLIDATEDCIGARCORPORATION225the purposes of collective bargaining with the respondent in respectto rates of pay, wages, hours of employment, and other conditionsof employment.3.The refusal to bargainShortly following the election of October 6, 1937, there ensuedseveral conferences between representatives of the respondent andthe Union.At some of the early conferences attended by MauriceSimons, vice president and representative of the Union, and Otto F.Nelson, an organizer for the American Federation of Labor, repre-senting the Union, and one Meyer, the respondent's general manager,and Henry Rosengarten, its assistant manager, representing the re-spondent, the union representatives proposed that the respondententer into a written agreement providing for (1) recognition of theUnion as the exclusive bargaining representative of the employeesin the respondent's Poughkeepsie factory, (2) it closed shop, (3) wageincreases, (4) a revision of the method of weighing tobacco, (5) payfor time spent after regular working hours in cleaning machines,and (6) pay for work done on rejected cigars.On or about October26, 1937, following one of the later conferences, Meyer delivered toSimons an unsigned letter which purported to constitute the respond-ent's reply to the foregoing demands.The letter reads as follows :OCTOBER 26, 1937.DEAR SIR: Referring to the various discussions had betweenyou and the representatives of this Company respecting ourPoughkeepsie Plant, we desire to notify you herewith that weare quite willing to recognize the International Cigar-MakersUnion, affiliated with the American Federation of Labor, as thesole bargaining agentfor those employees of the PoughkeepsiePlant who are members of said Union.This is not to be construed in any sense as an agreement onour part to maintain a closed shop at said plant but we will notin any wise discriminate against our employees who have joinedsaidUnion.Having thoroly canvassed the situation with you and you nowbeing fully conversant with the conditions of our business, yourecognize that it is impossible for us to grant any increase inwages or any change in the present conditions of employment.On the other hand, we agree that during the year 1938, we willnot reduce the wage scale or change the conditions of employ-ment now prevailing at said plant.This is not to be construedas a guaranty on our part that all employees will be given fulltime employment during said year but only such as is consistentwith the volume and requirements of our business. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn consideration of the agreements on our part herein con-tained, you, for yourself and the members of your Union, agreethat during the year 1938, the Union and the members thereofwill not strike or in any other manner interfere with the opera-tions of said plant.If this conforms to the understanding reached between us, willyou please sign the duplicate original of this letter, beneaththe words-"APPROVED AND ACCEPTED" and thereuponthis letter and the duplicate original so signed by you will con-stitute the arrangement between us.0aYours very trulyApproved and accepted, October 26th, 1937.Thus the respondent proposed to recognize the Union for its mem-bers only.The Union, however, insisted upon its right to exclusiverecognition.Simons conferred further with Meyer and Rosengarten,but the latter, acting for the respondent, refused to accede to anagreement which provided for exclusive recognition of the Union.The cross-examination of Rosengarten at the hearing clearly revealedthe respondent's attitude.He testified as follows :Q. (By Mr. MASLOw.) Did not Mr. Simons tell you that hewanted a contract in which the Union was recognized as thebargaining agent for every employee?A. Yes; I think he dwelt upon that several times.Q.What answer did you make?A.We told him no, we wouldn't give any contract, becauseon account of the people that voted against the Union.The respondent contends that it was unwilling to recognize theUnion as exclusive bargaining representative for the employees inthe Poughkeepsie plant because of uncertainty regarding what unionrepresented its employees in Lancaster and Philadelphia.This con-tention is patently without merit.As shown in Rosengarten's testi-mony, the respondent refused to grant exclusive recognition becausethe Union, although designated by a majority, had not been desig-nated by all the employees in the Poughkeepsie factory.Moreover,the respondent recognized the appropriateness of the collective bar-gaining unit requested by the Union when it signed the agreementproviding for the consent election.10The respondent also arguesthat it was willing to recognize the Union as the bargaining repre-sentative for its members only, because it was in no position to assentto a closed shop as demanded by the Union.However, the respond-Italics supplied.10 See subsection1, supra- CONSOLIDATED CIGAR CORPORATION227ent could of course have recognized the Union as the exclusive bar-gaining representative for all employees in the appropriate unit with-out agreeing to a closed shop.Furthermore, it was under a dutyto bargain with the Union as such representative,1' even though itwas under no duty to assent to the closed-shop demands.We find that at the time of delivery by the respondent to theUnion of the above letter of October 26, 1937, and at all times there-after the respondent refused to bargain collectively with the Unionas the representative of its employees in the appropriate unit withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.We also find that by such refusal therespondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.C. The alleged discriminatory dischargesThe complaint alleges that the respondent terminated the employ-ment of Frank Dzielecki and Carmelo Musmerci and refused to rein-state them because they joined and assisted the Union and engagedin other concerted activities for the purposes of collective bargainingand other mutual aid and protection.The respondent contends thatit discharged Frank Dzielecki because he persisted in taking cigarsfrom the trays in the factory after being warned not to do so andthat it discharged Carmelo Musmerci because he made an insultingremark to his foreman, Henry Portman.Frank Dzielecki was employed by the respondent from 1928 untilDecember 16, 1937.He was a floor boy on the automatic floor, aposition which embraces a variety of duties.Dzielecki joined theUnion in September 1937.According to his testimony, Klein, thefactory superintendent, at once became watchful and critical, fre-quently interrogating him regarding his work and his activities out-side the factory.On December 16, 1937, Klein called Dzielecki into a hallway wheresome cans were stacked.Dzielecki, at Klein's request, pulled downsome of the cans, which were found to contain a spoon, some dishes,and a rag. Dzielecki told Klein that the things belonged to one RayMurray, another employee.Klein then sent for Murray who wasalso a union member and had the latter remove another can, whichcontained three or four cigars.Both Dzielecki and Murray testifiedthat Klein then pretended to remove from the can a larger numbern National Labor Relations Board v. Bites-ColemanLumber Company,96 P. (2d) 197(C.C.A. 9th,1938) ;Matter of Fedders ManufacturingCo., Inc.,andAmalgamated.Association of Iron,Steel, andTinWorkers of N. A., Lodge 1753, 7N. L. R.B. 817 ;Matter of TheBossManufacturing CompanyandInternationalGloveWorkers' Union ofAmerica,Local No.85, 3 N. L.R. B. 400. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDof cigars, some of which he had been holding in his hand behind hisback.Klein denied this accusation and testified that inasmuch ashe had found it necessary on previous occasions not long before. thisincident to warn Dzielecki about taking cigars from the feeder trays,he proceeded to question both him and Murray about the cigars.Dzielecki testified that he admitted to Klein that he sometimes tookcigars, but denied any knowledge about those Klein had found.Boesch, the chief mechanic, who meanwhile had joined the group,said, "I think Frank looks like the guilty party."Klein thereupondischarged Dzielecki.12Three employees testified that at the close of work on the dayof the discharge Dzielecki told them that he had been dischargedbecause somebody "told on him" for taking cigars.Their testimonywas not denied.Dzielecki was no more active in the Union thanthe majority of the other employees.Although we are not convincedby the evidence that Dzielecki stole the cigars in question, under allthe circumstances we are satisfied that the respondent did not dis-charge him because of his membership in the Union.We find that the respondent has not discriminated with regard tothe hire and tenure of employment of Frank Dzielecki.Carmelo Musmerci was employed by the respondent' from 1926 untilhis employment was terminated on or about January 19, 1938.Hisduty was to shake tobacco, a process the tobacco is put through beforeit is manufactured into the finished product.Musmerci joined theUnion in September 1937 but was not active in its affairs.It was a custom of the respondent each year to close its factory atPoughkeepsie from about the middle of December to sometime inJanuary.During the shut-down in the winter of 1937-1938Musmerci was laid off.On December 23, 1937 when he returned tothe factory to obtain his pay he asked Portman, his foreman, whetherthe respondent was giving 'him a box of cigars for Christmas.-Portman informed Musmerci that there was no box of cigars forhim and that he did not know at the time whether or not Musmerciwas to get one.Thereupon Musmerci referred to the respondent fnuncomplimentary and obscene terms and left the factory.On Janu-ary 19, 1938, when the factory was resuming operations, Musmerci,asked Klein for reinstatement.Klein accused Musmerci of havingused the obscene language above mentioned in his conversation withPortman on December 23 and refused to reinstate him.We find that the respondent has not discriminated with regard tothe hire and tenure of employment of Carmelo Musmerci.12There was testimony by the respondent's witnesses that the employees are notallowed to take cigars from the factory without paying for them. It appears, however,that defective cigars aresometimessold to the employees at reduced prices.13 The record indicates that occasionally the respondent gave such a Christmas gift tocertain employees. CONSOLIDATED CIGAR CORPORATION229IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A and B above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYWe have found that the respondent has committed certain unfairlabor practices.We shall therefore order it to cease and desist there-from and to take certain affirmative action designated to effectuatethe policies of the Act.The respondent will in addition be orderedto bargain collectively with the Union.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Cigar Makers' International Union of America, Local No. 85,is a labor organization within the meaning of Section 2 (5) of theAct.2.All production, maintenance, and shipping employees in therespondent's Poughkeepsie plant, exclusive of supervisory and cleri-cal employees, constitute a unit appropriate for the purposesof collec-tive bargaining within the meaning of Section 9 (b) of the Act.3.Cigar Makers' International Union of America, Local No. 85,was on October 6, 1937, and at all times thereafter has been, theexclusive representative of all employees in such unit for the pur-poses of collective bargaining within themeaningof Section 9 (a) ofthe Act.4.By refusing on or about October 26, 1937, and at all times there-after, to bargain collectively with Cigar Makers' International Unionof America, Local No. 85, as the exclusive representativeof its em-ployees in such unit, the respondent has engagedin and is engagingin unfair labor practices within the meaning of Section 8 (5) ofthe Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The respondent has not discriminated in regard to hire andtenure of employment of Frank Dzielecki and Carmelo Musmerci norhas it thereby discouraged membership in a labor organization withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Consolidated Cigar Corporation, and its officers, agents,successors,and assigns,shall:1.-Cease and desist from:(a)Refusing to bargain collectively with Cigar Makers' Inter-national Union of America,Local No. 85,as the exclusive representa-tive of its production,maintenance,and shipping employees,exclud-ing supervisory and clerical employees,in its Poughkeepsie plant;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act:(a)Upon request; bargain collectively with Cigar Makers' Inter-national Union of America, -Local No. 85, as the exclusive representa-tive of all production,maintenance,and shipping employees in itsPoughkeepsie plant, excluding supervisory and clerical employees,in respect to rates of pay, wages,hours of employment,and otherconditions of employment;(b)Post immediately and keep posted for a period of at leastsixty(60) consecutive days from the date of posting, in conspicuousplaces in its Poughkeepsie plant, notices to its employees stating :(1) that the respondent will cease and desist as provided in para-graphs .1 .(a) and (b) of this Order; and (2) that the respondentupon request will bargain collectively with Cigar Makers' Inter-national Union of America,Local No. 85,as the exclusive representa-tive of the production,maintenance,and shipping employees in itsPoughkeepsie plant, excluding supervisory and clerical employees.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed,in so far as it alleges that the respondent has engaged inunfair labor practices within the, meaning of Section 8(3) of the Act.